Citation Nr: 1546880	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.



FINDING OF FACT

Bilateral hearing loss was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A March 2012 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for hearing loss, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in a December 2013 statement of the case.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) have been secured.  He has not identified any relevant post-service treatment records.  In a March 2012 statement, he noted he had nothing to submit confirming his loss of hearing.  A VA audiological examination was performed in April 2012.  The Board finds the examination report and opinion are adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran, reviewed the claims file, conducted a thorough examination, and supported her opinion with adequate rationale.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 


Service connection can be granted for certain diseases, including sensorineural hearing loss (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran was provided a VA examination in April 2012.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss was diagnosed.  A current disability is therefore established.  Thus, the remaining question is whether the current bilateral hearing loss is related to service.  

The Veteran's DD Form 214 shows he was a vehicle repairman in service; it does not indicate he engaged in combat.  

The Veteran's STRs did not include any complaints of hearing difficulties.  A June 1969 pre-induction examination report indicates the Veteran's ears were clinically evaluated as normal.  Examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
5
LEFT
15
15
5
10
15

A June 1971 separation examination report indicates the Veteran's ears were clinically evaluated as normal.  In an accompanying June 1971 report of medical history, he indicated he had not experienced ear trouble or hearing loss.  

Examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

In his July 2011 claim for service connection, the Veteran asserted his hearing loss began in 1971, while he was in the military, but was not treated.  He reported the same in a March 2012 statement.  

The Veteran underwent a VA audiological evaluation in April 2012.  The examiner indicated she reviewed the claims file and opined the bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  She reasoned his STRs show his hearing was within normal limits bilaterally at separation from service and that there had been no significant shift in hearing at any frequency when compared to his pre-induction evaluation in 1969.  The examiner noted he reported he had been around artillery in service and indicated he was sometimes exposed to noise while working as a laborer after service.  

In his March 2014 substantive appeal, the Veteran asserted proper consideration had not been given to his job in the military, which exposed him to acoustic trauma because he was around tanks and artillery.  

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss.  

Initially, the Board notes that while the Veteran reported his hearing loss began in service, he has not alleged it is the result of participation in combat.  His DD-214 also does not indicate he engaged in combat.  Accordingly, the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) do not apply. 

No treatment records are associated with the claims file that show the Veteran's bilateral hearing loss manifested to a degree of 10 percent or more within one year of separation from active service.  Furthermore, the medical evidence of record does not relate the Veteran's current bilateral hearing loss to service.  The April 2012 VA examiner's conclusions are based on an accurate factual foundation and supported by sound reasoning.  The examiner noted the Veteran's reports of in-service noise exposure and cited his STRs to support her finding that the Veteran's current bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service, noting the audiometric findings were within normal limits and did not indicate an upward shift in tested thresholds during service.  Accordingly, the opinion is highly probative.  There is no medical opinion to the contrary.  

In the absence of any persuasive and probative evidence that the Veteran's current bilateral hearing loss is etiologically related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's reports of experiencing bilateral hearing loss since service and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find his reports of having hearing loss since service credible because his statements are inconsistent with the contemporaneous evidence.  As noted, his STRs did not include any complaints of hearing difficulties, and his hearing acuity was within normal limits when evaluated during the June 1971 separation examination.  Likewise, in the June 1971 report of medical history, he checked the appropriate boxes to indicate he had not had ear trouble or hearing loss.

Further, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to hearing loss, which requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


